Citation Nr: 1013965	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  08-31 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for gastritis (claimed as 
stomach problems with chronic diarrhea).


REPRESENTATION

Veteran represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The Veteran had active service from October 1964 to October 
1968.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  

The Board REMANDS this claim to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.   


REMAND

The Veteran claims entitlement to service connection for 
stomach problems and chronic diarrhea on the basis that these 
conditions manifested during service in Pakistan secondary to 
dysentery.

Upon receipt and prior to consideration of most applications 
for VA benefits, VA is tasked with satisfying certain 
procedural requirements outlined in the Veterans Claims 
Assistance Act of 2000 (VCAA) and its implementing 
regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

The VCAA and its implementing regulations provide, in part, 
that VA is to assist a claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is not 
required if there is no reasonable possibility that it would 
aid in substantiating the claim.  38 U.S.C.A. §§ 5103(a), 
5103A (West 2002); 38 C.F.R. § 3.159(b), (c) (2009).  The 
United States Court of Appeals for Veterans Claims (Court) 
has mandated that VA ensure compliance with the provisions of 
the VCAA, when applicable.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The VCAA is applicable in this case and, as explained below, 
VA has not yet satisfied the requirements thereof by 
providing the Veteran adequate assistance with regard to his 
claim.  To proceed in adjudicating this claim would thus 
prejudice the Veteran in the disposition thereof.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993). 

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing a claimant a medical examination or obtaining a 
medical opinion when the record contains competent evidence 
that the claimant has a current disability or signs and 
symptoms of a current disability, indicates that the 
disability or signs and symptoms thereof may be associated 
with active service, and includes insufficient information to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Any 
evidence of a link between a current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The types of evidence that indicates that a current 
disability may be associated with military service include, 
but are not limited to, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to 
support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  The threshold for finding a link between 
a current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 
Vet. App. at 83.  

In this case, an examination is necessary.  Post-service 
treatment records establish that the Veteran has a digestive 
system disability variously diagnosed, including as 
gastritis.  According to the Veteran, family members and 
servicemen who served with the Veteran in Pakistan, beginning 
during service and continuing on a regular basis thereafter, 
the Veteran experienced abdominal discomfort and diarrhea and 
frequently used the bathroom.  His service treatment records 
do not mention digestive system complaints.  However, 
according to the servicemen, all of the individuals serving 
in Pakistan experienced the same stomach problems due to the 
water and food.  

The Veteran's post-service medical records confirm treatment 
for digestive system complaints since the late 1970s, a 
decade after his discharge from service, but the Veteran is 
competent to describe his abdominal discomfort, stool 
consistency and frequency of bathroom use during the interim.  
The Veteran sought a medical opinion linking his gastritis to 
service in Pakistan, but in May 2009, the physician indicated 
that he had no way of knowing whether, except as a stress 
response, the Veteran's duties in Pakistan played a role in 
his bowel problems.  He did, however, note that the Veteran 
had a 40 year history of frequent stools.     

This case is therefore REMANDED for the following actions:

1.  Arrange for the Veteran to undergo a 
VA examination in support of his claim.  
Forward the claims file to the physician 
for review of all pertinent documents 
therein and ask him to confirm in his 
written report that he conducted such a 
review.  Following a thorough evaluation, 
during which all indicated tests are 
performed, the examiner should:

a) indicate whether the Veteran has 
gastritis or any other digestive 
system disability manifested by 
stomach problems and diarrhea; 

b) record in detail the Veteran's 
in-service and post-service history 
of digestive system problems; 

c) opine whether any digestive 
system disability is at least as 
likely as not related to the 
Veteran's service in Pakistan, 
including his alleged in-service 
stomach pain and diarrhea; 

d) provide detailed rationale, with 
specific references to the record, 
for all opinions expressed; and 

e) if an opinion cannot be 
expressed without resort to 
speculation, discuss why such 
is the case; and clarify 
whether additional evidence 
would assist in rendering the 
opinion, or whether the 
inability is due to the limits 
of current medical knowledge.

2.  Thereafter, readjudicate the 
Veteran's claim based on all of the 
evidence of record.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, provide the 
Veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto.

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  The Veteran need not 
act unless he receives further notice.  He does, however, 
have the right to submit additional evidence and argument on 
the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 
(directing the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



